Citation Nr: 1122551	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  07-38 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and psychoses.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel






INTRODUCTION

The appellant served in the Army National Guard of Illinois from October 1980 to October 1989 with multiple periods of active duty for training (ADT) and inactive duty for training (IDT).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the appellant requested a hearing before a decision review officer (DRO), which was held in June 2008.  In March 2011, the appellant also testified at a travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks entitlement to service connection for an acquired psychiatric disorder.  The appellant contends that her current psychiatric disorder is due to harassment that she endured while on drills in the National Guard.  

A printout from the Metropolitan St. Louis Psychiatric Center reveals that the appellant was treated in September 1990.  No diagnosis was indicated on the printout associated with the claims file.  In September 1990 the appellant was treated at the Malcolm Bliss Emergency Room for alcohol intoxication.  In December 1991 she was admitted to the Extended Observation Unit of the Malcolm Bliss Mental Health Center (now the Metropolitan St. Louis Psychiatric Center).  The appellant was diagnosed with psychotic disorder.  The appellant was again admitted in March 1992 and was diagnosed with atypical psychosis, rule out major depression with psychosis, and alcohol abuse and intoxication.

The appellant has submitted statements from a friend and from her sister attesting that since service, her behavior changed.  The statements indicate that the appellant was a social person, fun, loving, caring, and attentive prior to service, but that since service, she would disappear for days, isolate herself, and not participate in any functions.

To date, the appellant has not been afforded a VA medical examination regarding the nature, extent, onset and etiology of her acquired psychiatric disorder.  As the appellant and the appellant's friends have competently reported that her behavior changed after separation from service, the Board finds it necessary to afford the appellant a medical examination to determine the nature, extent, onset and etiology of any acquired psychiatric disorder found to be present.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In a statement dated in March 2011, Dr. Hany S. Salama reported that the appellant was under that examiner's care and indicated that the appellant was treated by a psychiatrist for her depression.  Review of the claims file does not reveal any treatment records from a psychiatrist subsequent to November 1994.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  Accordingly, attempts must be made to obtain outstanding treatment records pertaining to the appellant's acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the appellant and request that she identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to her claim.  After securing the proper authorization, attempt to obtain and associate with the claims folder any medical records identified by the appellant.

2.  Arrange for the appellant to undergo a VA psychiatric examination to determine the nature, extent, onset and etiology of any psychiatric disability found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies and all findings should be reported in detail.  The examiner must acknowledge and discuss the appellant's report regarding the onset and continuity of symptomatology and the competent lay statements of record relating to the appellant's psychiatric disorder since service and then opine as to whether it is at least as likely as not that any psychiatric disability found to be present is related to or had its onset during service.  The rationale for all opinions expressed should be provided in a legible report.  

3.  Thereafter, readjudicate the appellant's claim.  If the benefit sought on appeal is not granted, the RO should issue the appellant a supplemental statement of the case and provide her an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

